Case 2:17-cv-00177-CCC-MF Document 295 Filed 02/26/20 Page 1 of 2 PageID: 10541




      Arnold B. Calmann
        (973) 645-4828
       abc@saiber.com




                                                    February 26, 2020

 BY CM/ECF
 The Honorable Mark Falk, Chief U.S.M.J.
 United States District Court
 Frank R. Lautenberg U.S. P.O. & Courthouse
 1 Federal Square
 Newark, NJ 07102

        Re:    IQVIA Inc., et al. v. Veeva Systems Inc.
               Civil Action No. 2:17-cv-00177-CCC-MF


 Dear Judge Falk:

        As the Court is aware, along with our co-counsel Kellogg, Hansen, Todd, Figel &

 Frederick, P.L.L.C., Wilson Sonsini Goodrich & Rosati PC, and Susman Godfrey L.L.P., we

 represent Defendant-Counterclaim Plaintiff Veeva Systems Inc. (“Veeva”) in the above matter.


        We write to respectfully request Your Honor’s approval of the withdrawal of pro hac vice

 counsel, Michael S. Qin, Esq. Mr. Qin, a member of the bar of the District of Columbia, was

 admitted pro hac vice by this Court’s Order of December 6, 2018 (ECF No. 188). Mr. Qin is no

 longer affiliated with the law firm of Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C. The

 firms of Saiber LLC, Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C., Wilson Sonsini

 Goodrich & Rosati PC, and Susman Godfrey L.L.P. will continue to serve as counsel for Veeva.
 Accordingly, pursuant to L. Civ. R. 101.1(c)(5), we respectfully request Your Honor’s approval

 of Mr. Qin’s withdrawal as pro hac vice counsel for Veeva in the above matter.
Case 2:17-cv-00177-CCC-MF Document 295 Filed 02/26/20 Page 2 of 2 PageID: 10542
 The Honorable Mark Falk, Chief U.S.M.J.
 February 26, 2020
 Page 2



        If this request meets with the Court’s approval, we would appreciate if Your Honor

 would execute the “So Ordered” provision below and have this letter entered on the docket by

 the Clerk of the Court.


        We thank the Court for its consideration and continued assistance in this matter




                                                Arnold B. Calmann


 cc:    Counsel of record (by CM/ECF and electronic mail)


                IT IS SO ORDERED on this _______ day of ________________, 2020 that the
 above application be and the same is hereby granted; and it is further


                ORDERED that Michael S. Qin, Esq. is hereby withdrawn as counsel of record
 for Veeva in this matter.



                                      ___________________________________________
                                      HONORABLE MARK FALK
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
